Scott, Judge,
delivered the opinion of the court.
The instruction given at the instance of the defendant was proper. The evidence given established no usage for steamboats to carry money for hire. This case is similar to that of Chouteau & Valle v. Steamboat St. Anthony, (16 Mo. Rep. 216.) We see no reason for departing from the law as stated in that case. The evidence here shows what usually appears in actions of this sort, that persons are willing to have their money carried as a favor, and at the same time, to hold the boat liable for its loss. Freight or money must be proportioned to the risk assumed. No owner of a boat would permit her to carry money, without a reward compensating for the risk, if he was aware that he would be liable in the event of its loss. Persons use the captains or clerks of steamboats to carry money gra-~ tuitously, and hire is never heard of until the money is lost, and then some person is hunted up to prove that some times in the course of his life he carried money on a steamboat for *518hire, and this is showing a usage. If boats would invariably charge a compensating hire for carrying money, and this was universally known, the .business of carrying money by boats would soon be at an end. Persons cannot trust money with clerks to be carried as a favor, and afterwards, when the money is lost, be permitted to show that it was to be transported for hire. This thing of hire is scarcely ever heard of, but in case of loss, and then, to make the boat or owner liable, would be great injustice. There is no reciprocity in it. The boats, in this way, would be made public carriers for all the money entrusted to their officers for transportation, and their owners would receive no compensation for it. In no case in this court has any thing like a usage been established to carry money for hire by steamboats. If freight is charged for money as other merchandise, why are not bills of lading or receipts regularly made out as for other things ? The owners of merchandise cannot make a secret bargain with the agents of a boat that their merchandise shall be transported gratuitously, and yet hold the boat liable as a common carrier. So, there is nothing in the idea that the officers, by carrying money as a favor, gain patronage for their boats. If one may do this, all may do it. All boats being subject to the same law and all charging hire for the transportation of money, one could not obtain an advantage over another in this respect.
The implied undertaking of a common carrier to carry the baggage of a passenger has its limitations, and does not extend beyond ordinary baggage, or such baggage as a traveler usually carries with him for his personal convenience. It is never admitted to include merchandise. Nor does the implied undertaking include a large sum of money. It cannot cover more than a reasonable amount necessary to pay traveling expenses. (Angel on Carriers, 116.)
With the concurrence of the other judges, the judgment will be affirmed.